Deen, Presiding Judge.
Hubert Mullins was convicted of escape from the Lowndes County Correctional Institute. No enumeration of errors or brief has been filed although this court ordered him to file these documents no later than June 21,1982, or his appeal would be subject to dismissal pursuant to Court of Appeals Rules 27 (a) and 14. Appellant has not complied with this order, but we have nevertheless examined the trial transcript and find that there was ample evidence from which a rational trier of fact could find that he did indeed escape. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Black v. State, 154 Ga. App. 441 (268 SE2d 724) (1980). The trial court did not fail to charge appellant’s sole defense of justification and it was therefore for the jury to determine whether conditions at the correctional institute were such that the appellant was justified in escaping.

Judgment affirmed.


Sognier and Pope, JJ., concur.